      Case 1:20-cv-04755-AJN-GWG Document 15 Filed 10/26/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                    10/26/2020
 James David Vernon-Hunt,

                          Petitioner,
                                                                               20-cv-4755 (AJN)
                –v–
                                                                                    ORDER
 Carlos Guzman, et al.,

                          Repondents.



ALISON J. NATHAN, District Judge:

       The Petitioner’s letter motion to dismiss Respondent US Bancorp Investment’s response

as untimely (Dkt. No. 12) is DENIED. The Petitioner shall file any reply to USBI’s response by

December 4, 2020.

       The Respondents are reminded that pursuant to Rule 1.I of this Court’s Individual

Practices in Civil Cases, all attorneys representing parties before the Court must promptly enter

an appearance. If Respondent Guzman has not entered an appearance and filed a response by

November 20, 2020, the Petitioner shall move for default judgment against him no later than

December 4, 2020.

       The Petitioner shall serve a copy of this Order on the Respondents and file an affidavit of

service by November 13, 2020. The Clerk of Court is respectfully directed to mail a copy of this

Order to the Petitioner and to note the mailing on the public docket.


       SO ORDERED.


Dated: October 26, 2020                           __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
